Title: To George Washington from Samuel Coleman, 3 April 1795
From: Coleman, Samuel
To: Washington, George


          
            Sir
            Richmond April 3d 1795
          
          I have, with a transport which I might in vain attempt to describe, perused the letter, which you have been pleased to address to Governor Brooke on the appropriation of the Shares in the Potowmack and James River Companies, and which reflects the highest additional lustre on your character as Father of your Country.
          
          
          
          The pleasure which I feel is not the effect of a Stupid Vanity arising from a belief, that I have, in any degree, originated an idea so comprehensive, so truly your own as that communicated to our worthy Governor; but that I have at any time entertained one, in however small a degree, congenial with yours.
          The trouble which, with much impertinent forwardness, I gave you in the perusal of a request respecting the appropriation of these shares, while on your tour through the Southern States, is now the inducement to my troubling you again with an apology for my conduct at that time; and with an acknowledgement, from the most pointed conviction, how much better qualified you were, for the execution of the trust reposed in you, than I could possibly be: hence the absurdity of my request.
          Amongst those who feel as they ought the numerous benefits derived from your administration of the General Government, I subscribe myself, with the most lively Gratitude, Sir, your most obed. Servant
          
            Sam: Coleman
          
        